 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10

11   ALFRED SWEET,                          No.   2:19-cv-00349-JAM-AC
12                Plaintiff,
13        v.                                ORDER RE JOINT RESPONSE TO
                                            COURT QUESTIONS
14   CALIFORNIA ASSOCIATION OF
     PSYCHIATRIC TECHNICIANS, et al.,
15
                  Defendants.
16

17        Defendant CAPT has moved to dismiss Count II of the

18   Complaint (Mot., ECF No. 17) and the motion remains pending

19   before this Court.    In the time since Defendant filed the motion,

20   Mr. Sweet has had the opportunity to resign his union membership

21   under the terms of the collective bargaining agreement.     Compl.,

22   ECF No. 1, ¶ 25 (alleging CAPT refused to permit Mr. Sweet “to

23   resign his union membership except during a thirty-day window

24   prior to the expiration of the collective bargaining agreement,

25   or June 1 to July 1, 2019.”).    Nevertheless, in their joint

26   status report (ECF No. 26), filed on July 3, 2019, the parties

27   failed to apprise this Court of whether CAPT had accepted Mr.

28   Sweets resignation from union membership.
                                        1
 1        Thus, this Court hereby ORDERS the parties to jointly file a
 2   Response to the following questions:
 3             (1) Has CAPT accepted Mr. Sweet’s resignation?
 4             (2) If CAPT has accepted Mr. Sweet’s resignation:
 5                  (A) as of what date does CAPT consider Mr. Sweet’s
 6                  resignation effective; and
 7                  (B) has CAPT ceased deducting dues and/or fees
 8                  from Mr. Sweet’s paycheck?
 9             (3) If CAPT has not accepted Mr. Sweet’s resignation,
10             why has CAPT not accepted the resignation?
11        This Response shall be no longer than 3 pages, and shall be
12   filed no later than August 12, 2019.
13        If the Response to Questions 1 is “Yes,” this Court
14   anticipates requesting briefing from the parties on whether Count
15   II of the Complaint is now moot.       See, e.g., Bain v. California
16   Teachers Ass’n, 891 F.3d 1206 (9th Cir. 2018).      Any request for
17   further briefing will be made by separate order.
18

19        IT IS SO ORDERED.
20   Dated:   August 6, 2019
21                                 /s/ John A. Mendez_________________
22                                 U. S. District Court Judge
23

24

25

26

27

28
                                        2
